Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claim 1. More specifically, as noted in the attached interview summary, Liggett (US 2012/0067246) (“Liggett ‘246”) fails to teach “a puck disposed downwardly from the at least one wheel,” as originally stated in claim 1. The Examiner finds no obvious reason to modify Liggett ‘443 with a puck at this location. Such a modification would require a substantial redesign of the system. Further, Liggett (US 2012/0298443) (“Liggett ‘443”) fails to teach wheels. Thus, claim 1 is non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617